Exhibit 10.2

June 29, 2007

Holly Energy Partners, L.P.

100 Crescent Court, Suite 1600

Dallas, Texas 75201

 

Re: Second Letter Agreement with Respect to certain Refined Product Pipelines
subject to the Pipeline and Terminals Agreement (the “Agreement”) entered on
February 28, 2005, between Holly Energy Partners, L.P. (“Holly”) and ALON USA,
LP (“ALON”)

Ladies and Gentlemen:

The purpose of this Second Letter Agreement is to set forth certain agreements
between Holly and ALON with respect to certain Refined Product Pipelines subject
to the Agreement and to the Letter Agreement, dated January 25, 2005, between
Holly and ALON (the “First Letter Agreement,” attached hereto as Exhibit A).
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Agreement and the First Letter Agreement.

In compliance with paragraph 2 of the First Letter Agreement, ALON has
(i) acquired a right-of-way for a certain 9200-foot section of pipeline located
in Throckmorton County, Texas and (ii) made commercially reasonable efforts to
correct the erroneous designation of the Trust Pipelines as common carrier
pipelines in the Form T-4 permit filings at the Railroad Commission of Texas
(the “Commission”). ALON, along with Holly, has engaged in numerous informal
discussions with various Commission staff members in an effort to change the
common carrier status of the Trust Pipelines to private. To date, the Commission
has declined to address the designation of the pipelines through administrative
action and has informed Holly and ALON that it will only consider this issue
pursuant to a formal notice and hearing process if requested by Holly and/or
ALON. The Commission has also provided an informal opinion that the Commission
has jurisdiction to regulate refined products lines related to safety issues but
not as to regulation of refined products lines related to tariffs and access.

Holly and ALON agree that it is not in the best interest of either party to
pursue a formal hearing on the common carrier designation at this time. Holly
has proposed that notwithstanding paragraph 4 of the First Letter Agreement
Holly would continue to designate in the annual Form T-4 filings at the
Commission that the Trust Pipelines are public and not continue at this stage
efforts to correct such designation.

Holly and ALON agree that Holly shall designate in the annual Form T-4 filings
at the Commission that the Trust Pipelines are public but shall continue to
(i) treat the Trust Pipelines as private pipelines insofar as Holly may lawfully
do so and (ii) otherwise comply with paragraph 4 and the unnumbered paragraph
following paragraph 4 of the First Letter Agreement.



--------------------------------------------------------------------------------

This Second Letter Agreement is not intended to replace the First Letter
Agreement. The parties agree that this Second Letter Agreement shall constitute
an addition and supplement to the Agreement and the First Letter Agreement.

By execution of this Second Letter Agreement, Holly and ALON confirm that the
foregoing accurately reflects their agreements with respect to the subject
matter hereof.

 

ALON USA, LP By:   ALON USA GP, LLC, its general partner By:  

 

  Harlin R. Dean   Vice President and General Counsel HOLLY ENERGY PARTNERS,
L.P. By:  

HEP LOGISTICS HOLDINGS, L.P.,

its general partner

By:  

HOLLY LOGISTIC SERVICES, L.L.C.,

its general partner

By:  

 